Citation Nr: 1102233	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  04-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include major depressive disorder as secondary to 
a service-connected low back disorder.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability as due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1953 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The case has 
been before the Board on a previous occasion, and was remanded in 
Janaury 2009 for further evidentiary development.  All actions 
required by the remand have been accomplished.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has major depressive disorder that is causally linked 
to his service-connected low back disorder.  



CONCLUSION OF LAW

Entitlement to service connection for major depressive disorder 
is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for depression.  
Therefore, no further development is needed with respect to this 
claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  38 C.F.R. § 3.310.

Analysis

The Veteran contends that he developed an acquired psychiatric 
disorder, and that this condition was either caused by his 
service in the Navy during the Korean War, or as a result of his 
service-connected conditions.  Initially, the Veteran filed a 
claim for posttraumatic stress disorder (PTSD); however, in light 
of recent jurisprudential precedent, the Board has developed the 
claim as one for entitlement to service connection for an 
acquired psychiatric disability, including any manifestation of 
mental illness that is currently present.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In April 2002, the Veteran was first afforded a VA psychiatric 
examination in connection with his claimed PTSD.  The Veteran 
claimed that his duties on a  minesweeper off of Korea caused him 
to be exposed to enemy mines, and that the destruction of these 
explosives was a difficult task that put him in fear of his 
safety.   The associated report of examination noted that the 
Veteran had major depressive disorder; however, he did not meet 
the criteria for a diagnosis of PTSD.  The psychologist stated 
that the Veteran might have claustrophobia as a result of his 
naval service, but that this was "difficult to verify."  The 
examiner also stated that it "may be" the case that 
claustrophobia has an impact on depression; however, it was 
"difficult to make that case."  These statements were rather 
conclusory in nature, and further development was requested by 
the Board.  

Specifically, the Board reviewed the Veteran's post-service 
mental health treatment records, and noted that in May 2001, a 
clinician could not differentiate if low back pain and depression 
were causal, coincidental, mutually exacerbating or synergistic.  
As the Veteran is in receipt of service connection for a low back 
disability at a 40 percent evaluation, the Board found that this 
was evidence to suggest, at least potentially, that there is a 
relationship between current depression and a service-connected 
lumbar spine disorder.  

In November 2009, the Veteran was examined in compliance with the 
Board's remand instructions.  In the associated report, the 
examiner stated that the Veteran experienced major depressive 
disorder with bipolar disorder by history.  Regarding an etiology 
of the depression, the examiner noted that the in-service injury 
to the back has made it so that the Veteran cannot perform the 
activities he used to, and that this makes him feel helpless.  
The examiner was not convinced that bipolar disorder existed; 
however, at the examination, the Veteran "could only focus on 
his present physical limitation and feelings of helplessness."  
In conclusion, the examiner stated that it was his opinion that 
the Veteran's depressive symptoms are "as likely as not to be 
caused by his physical injury which was acquired in the 
military."  The examiner noted that the 1992 aggravation of the 
service-connected low back injury exacerbated the pain, and it 
was implicit in that conclusion that depression arose from the 
more painful symptoms.  

The Veteran is in receipt of service connection for a low back 
disability, with a significant disability being present (40 
percent disabling).  This condition is discussed in the 2009 
psychological report, and the examiner noted that the service-
connected condition (which was worsened post-service in 1992) 
was, at least as likely as not, causative of depression.  There 
is a full rationale associated with this conclusion, and the 
Veteran's feelings of physical "helplessness" due to his back 
condition was directly attributed to the onset of depression.  
The record does not indicate that PTSD is present, nor does it 
appear that bipolar disorder is the chief manifestation of any 
psychiatric disability picture.  Indeed, the Veteran's condition 
is best described as major depressive disorder, and the causal 
link to a service-connected low back disorder is uncontroverted 
by any of the evidence of record.  Given this, the criteria for 
service connection for an acquired psychiatric disorder have been 
met, and the claim will be granted.  


ORDER

Entitlement to service connection for major depressive disorder 
is granted.  


REMAND

The Veteran has alleged that he is unable to work due to the 
cumulative impact of his service-connected disabilities.  As 
noted above, he is in receipt of a 40 percent evaluation for a 
low back disorder, and the Board notes that service connection is 
also in effect for a disability of the right thumb at a 10 
percent evaluation.  The combined disability rating, prior to the 
decision reported above, was 50 percent.  As, however, the above 
decision grants service connection for major depressive disorder, 
it is indeed possible that the combined rating will change, and 
that there will be an impact on the claim for TDIU.  

Essentially, the claim for TDIU cannot be addressed until an 
initial rating is assigned for the now-service-connected major 
depressive disorder.  The RO is instructed to review the 
appropriate evidence before assigning an initial rating, and 
should re-evaluate the claim for TDIU based on the impact that 
service-connected depression has on the combined schedular rating 
as well as on the Veteran's ability to engage in employment that 
is more than marginal in nature.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  

2.  After establishing an initial rating for 
service-connected major depressive disorder, 
re-evaluate the claim for entitlement to a 
TDIU.  In this regard, the impact of the 
schedular rating for depression should be 
addressed, as well as the impact the service-
connected depression plays on the Veteran's 
ability to maintain gainful employment that 
is other than marginal in nature.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for entitlement to TDIU on the merits.  
Should the claim be denied, issue an 
appropriate statement of the case to the 
Veteran and his representative and return the 
claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


